              Case 5:20-cv-00946 Document 1 Filed 08/12/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

 ADELINA RAMON,                                     §
     Plaintiff,                                     §
                                                    §
 v.                                                 §           CASE NO. 5:20-cv-00946
                                                    §          JURY TRIAL DEMANDED
 DOLLAR TREE STORES, and                            §
 JOHN DOE,                                          §
     Defendants.                                    §



                      DEFENDANT DOLLAR TREE STORES, INC.’S
                              NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1441, Defendant, DOLLAR TREE STORES, INC.

(hereinafter "DOLLAR TREE") hereby removes to this Court, the state court action

described in Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), Dollar Tree sets

forth the following "short and plain statement of the grounds for removal."

                                             I.
                                      THE REMOVED CASE

        1.      The removed case is a civil action filed with the 45th Judicial District

Court, Bexar County, Texas, on June 9, 2020, styled Adelina Ramon v. Dollar Tree

Stores, and John Doe., under No. 2020CI10505 (the "State Court Action").

                                     II.
                        DOCUMENTS FROM REMOVED ACTION

        2.      Pursuant to FEDERAL RULE                OF   CIVIL PROCEDURE 81 and 28 U.S.C.

§ 1446(a), Defendant attaches the following documents to this Notice of Removal:




RAMON/DEFENDANT DOLLAR TREE STORES, INC.’S NOTICE OF REMOVAL                      P A G E |1
DOC #7333742 / 79656.00061
               Case 5:20-cv-00946 Document 1 Filed 08/12/20 Page 2 of 6




             (a)      A list of all parties in the case, their party type and current status;

             (b)      a civil cover sheet and certified copy of the state court docket sheet;
                      a copy of all pleadings that assert causes of action (e.g., complaints,
                      amended complaints, supplemental complaints, petitions, counter-
                      claims, cross-actions, third party actions, interventions, etc.); all
                      answers to such pleadings and a copy of all process and orders served
                      upon the party removing the case to this court, as required by 28
                      U.S.C. § 1446(a);

             (c)      a complete list of attorneys involved in the action being removed,
                      including each attorney's bar number, address, telephone number
                      and party or parties represented by him/her;

             (d)      A record of which parties have requested trial by jury; and

             (e)      The name and address of the court from which the case is being
                      removed.


                                          III.
                                   REMOVAL PROCEDURE

        3.         Except as otherwise expressly provided by Act of Congress, any civil

action brought in a state court of which the district courts of the United States have

original jurisdiction may be removed to the United States District Courts for the

district and division embracing the place where the action is pending. 28 U.S.C. §

1441. The San Antonio Division of the Western District Court of Texas is the United

States district and division embracing Bexar County, Texas, and the county in which

the State Court Action is pending.

        4.         Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings and orders in the State Court Action as of the date of this pleading are

attached hereto as Exhibit "B" and incorporated herein for all purposes.




RAMON/DEFENDANT DOLLAR TREE STORES, INC.’S NOTICE OF REMOVAL                    P A G E |2
DOC #7333742 / 79656.00061
              Case 5:20-cv-00946 Document 1 Filed 08/12/20 Page 3 of 6




        5.      Defendant will promptly give all parties written notice of the filing of

this Notice of Removal and will promptly file a copy of this Notice of Removal with

the Clerk of the 45th Judicial District Court, Bexar County, Texas, where the action

is currently pending.

                                          IV.
                                     REMOVAL IS TIMELY

        6.      According to the State Court Action file, Defendant DOLLAR TREE

STORES, INC. was served with a copy of Plaintiff's Original Petition ("Petition") on

July 13, 2020 via personal service.

        7.      Since the thirtieth day after service of the Petition on DOLLAR TREE falls

on August 12, 2020, this Notice of Removal is being filed within the time limits

specified in 28 U.S.C. § 1446(b).

                                              V.
                                       VENUE IS PROPER

        8.      The United States District Court for the Western District of Texas, San

Antonio Division, is the proper venue for removal of the state court action pursuant

to 28 U.S.C. § 1441(a) because the 45th Judicial District Court of Bexar County, Texas,

is located within the jurisdiction of the United States District Court for the Western

District of Texas - San Antonio Division.

                                        VI.
                          DIVERSITY OF CITIZENSHIP EXISTS

        9.      This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.


RAMON/DEFENDANT DOLLAR TREE STORES, INC.’S NOTICE OF REMOVAL                P A G E |3
DOC #7333742 / 79656.00061
                    Case 5:20-cv-00946 Document 1 Filed 08/12/20 Page 4 of 6




            10.       As admitted in the Petition, Plaintiff is a resident of Bexar County, San

Antonio, Texas and is domiciled there. 1 As such, Plaintiff is a citizen of Texas.

            11.       DOLLAR TREE is a foreign corporation organized and existing under the

laws of the Commonwealth of Virginia.

            12.       Because Plaintiff is a citizen of the State of Texas and Defendant is not,

complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

                               VII.
         THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

            13.       Plaintiff alleges in her Petition that she seeks monetary relief "in excess

of one million dollar ($1,000,000.00). She further alleges that the maximum amount

of damages sought is three million dollars ($3,000,000.000)." 2

            14.       Based on the aforementioned facts, the State Court Action may be

removed to this Court by DOLLAR TREE in accordance with the provisions of 28 U.S.C.

§ 1441(a) because: (i) this is a civil action pending within the jurisdiction of the United

States District Court for the Western District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy as pled by the Plaintiff,

exceeds $75,000, exclusive of interest and costs.

                                                   VIII.
                                        FILING OF REMOVAL PAPERS

            15.       Pursuant to 28 U.S.C. § 1446(d), DOLLAR TREE is providing written

notice of the filing of this Notice of Removal to all counsel of record and is filing a copy




1
    Id. Plaintiff's Original Petition at p. 1, ¶ 2.
2
    See, Petition at p. 7, ¶ 21.

RAMON/DEFENDANT DOLLAR TREE STORES, INC.’S NOTICE OF REMOVAL                       P A G E |4
DOC #7333742 / 79656.00061
              Case 5:20-cv-00946 Document 1 Filed 08/12/20 Page 5 of 6




of this Notice with the 45th Judicial District Court, Bexar County, Texas, in which

this action was originally commenced.

                                               IX.
                                           CONCLUSION

        Defendant DOLLAR TREE STORES, INC. hereby removes the above-captioned

action from the 45th Judicial District, Bexar County, Texas, and requests that further

proceedings be conducted in the United States District Court for the Western District

of Texas - San Antonio Division, as provided by law.


                                                  Respectfully submitted,

                                                  MAYER LLP
                                                  750 North Saint Paul Street, Suite 700
                                                  Dallas, Texas 75201
                                                  214.379.6900 / Fax: 214.379.6939

                                                  By:     /s/Robin R. Gant
                                                          Zach T. Mayer
                                                          State Bar No. 24013118
                                                          E-Mail: zmayer@mayerllp.com
                                                          Robin R. Gant
                                                          State Bar No. 24069754
                                                          E-Mail: rgant@mayerllp.com
                                                          Mavish Bana
                                                          State Bar No.24096653
                                                          E-Mail: mbana@mayerllp.com

                                                          ATTORNEYS FOR DEFENDANT
                                                          DOLLAR TREE STORES, INC.




RAMON/DEFENDANT DOLLAR TREE STORES, INC.’S NOTICE OF REMOVAL                     P A G E |5
DOC #7333742 / 79656.00061
              Case 5:20-cv-00946 Document 1 Filed 08/12/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on August 12, 2020, the foregoing
Notice of Removal was electronically filed, as required by the United States District
Court for the Western District of Texas, using the Court’s CM/ECF filing system,
which will provide notice and a copy of this document, with attachments, to the
following, who are indicated to be registered ECF filers in the United States District
Court for the Western District of Texas:

                                                         ☒E-MAIL (PRIPPER-SVC@THOMASJHENRYLAW.COM)
                 Phillip Ripper                          ☐HAND DELIVERY
        LAW OFFICES OF THOMAS J. HENRY                   ☐FACSIMILE
               521 Starr Street
                                                         ☐OVERNIGHT MAIL
          Corpus Christi, Texas 78401
                                                         ☐REGULAR, FIRST CLASS MAIL
               Counsel for Plaintiff                     ☒CM/ECF
                                                         ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED


                                                        /s/Robin R. Gant
                                                           Robin R. Gant




RAMON/DEFENDANT DOLLAR TREE STORES, INC.’S NOTICE OF REMOVAL                       P A G E |6
DOC #7333742 / 79656.00061
